FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 8, 2022

                                     No. 04-21-00568-CV

             EDIFIKA INVESTMENTS, LLC d/b/a Military Village Apartments,
                                  Appellant

                                               v.

                        CHAIN & CHAIN CONSTRUCTION, LLC,
                                     Appellee

                  From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2021-CI-14175
                           Honorable Nicole Garza, Judge Presiding


                                        ORDER

        Appellant’s brief was due by July 7, 2022, and on July 1, 2022, appellant requested a
sixty-day extension of time to file its brief. After consideration, we grant the motion and order
appellant to file its brief by September 6, 2022.


                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of July, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court